   Case 2:20-cv-05259-GW-AGR Document 21 Filed 11/19/20 Page 1 of 1 Page ID #:67

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV-20-05259-GW (AGRx)                                          Date       November 19, 2020
 Title             Gabriela R. Gomez v. Southwest Credit Systems, L.P.




 Present: The Honorable           Alicia G. Rosenberg, United States Magistrate Judge
                 Karl Lozada                                    n/a                                    n/a
                 Deputy Clerk                        Court Reporter / Recorder                       Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                     None
 Proceedings:                  In Chambers : SETTLEMENT CONFERENCE ORDER

                       READ CAREFULLY - STRICT COMPLIANCE IS REQUIRED

IT IS ORDERED that the parties shall appear for a settlement conference on December 15, 2020 at
1:30 p.m. The settlement conference will be conducted by video conferencing. The steps to access the
video conferencing will be provided prior to the settlement conference.

On or before December 8, 2020, each party shall deliver or e-mail to the chambers of Magistrate Judge
Alicia G. Rosenberg at agr_chambers@cacd.uscourts.gov, a Confidential Settlement Conference
Statement. The statement, which may be in the form of a letter, shall contain the following information:
(a) a summary of the factual background of the case; (b) a summary of important legal and factual issues
presented by the case, and the submitting party’s position on each issue; (c) a description of the damages
or other relief sought by or against the submitting party; (d) a summary of the settlement negotiations or
other means of alternative dispute resolution utilized prior to the date of the statement, including the
content and date of any offers of compromise made or received by the submitting party, and the content
and date of any responses to such offers; (e) the trial date and the pre-trial conference date (if set), the
estimated length of trial, and whether a court or jury trial is contemplated; and (f) any other relevant facts
or circumstances that counsel believe will assist the Court in conducting the settlement conference.

The appearing party, or party representative, is to have authority to settle the case. In the case of lawsuits
brought against the United States or any of its agencies as a party, the attendance of an attorney charged
with responsibility for the conduct of the case and who has final settlement authority as provided by his or
her superiors is required.

                                                               Initials of Preparer             kl




CV 90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
